In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 13‐1443, 13‐1794 
UNION COUNTY, ILLINOIS, et al., 
                                               Plaintiffs‐Appellants, 

                                  v. 

MERSCORP, INC., et al., 
                                              Defendants‐Appellees. 
                      ____________________ 

        Appeals from the United States District Court for the 
                     Southern District of Illinois. 
      No. 3:12‐cv‐00665‐GPM‐SCW — G. Patrick Murphy, Judge.  
                      ____________________ 

 ARGUED SEPTEMBER 18, 2013 — DECIDED NOVEMBER 14, 2013 
                ____________________ 

   Before BAUER, POSNER, and TINDER, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  plaintiffs,  an  Illinois  county 
and several of its officials, filed a class action suit in  an Illi‐
nois  state  court  on  behalf  of  all  the  counties  in  the  state 
against  the  mortgage  services  company  MERSCORP  Hold‐
ings,  Inc.,  and  a  number  of  banks  that  do  business  with  it. 
The suit alleges that MERSCORP is violating an Illinois stat‐
ute that, the counties (as we’ll call the plaintiffs) contend, re‐
quires every mortgage on real property in Illinois to be rec‐
2                                             Nos. 13‐1443, 13‐1794 


orded. The statute specifies that, if it is recorded, it must be 
recorded in the public‐records office of the county in which 
the property is located. The question is whether, as the coun‐
ties contend, it must be recorded. 
    The defendants removed the case to federal district court 
(basing federal subject‐matter jurisdiction on diversity of cit‐
izenship)  under  the  Class  Action  Fairness  Act.  The  district 
judge ruled that Illinois law does not require that mortgages 
be  recorded,  and  dismissed  the  suit  with  prejudice  without 
deciding whether to certify it as a class action. 
    MERSCORP (we won’t need to discuss the bank defend‐
ants)  operates  an  online  system  called  MERS  (an  acronym 
for  “Mortgage  Electronic  Registration  System”)  for  tracking 
mortgage  assignments.  If  a  homeowner  obtains  a  mortgage 
from bank B, B can register the mortgage on MERS and also 
assign the mortgage to MERSCORP, which then records it in 
the  county  in  which  the  mortgaged  property  is  located,  in 
order to provide notice to subsequent purchasers and credi‐
tors of the property. 
    Although MERSCORP is the mortgagee of record, the as‐
signment of a mortgage to it is not substantive. MERSCORP 
is not the lender; and as it does not pay the assignor for the 
assignment it does not become the lender—in fact it has zero 
financial interest in the mortgage. In a previous decision we 
described  MERSCORP  as  “a  membership  organization  that 
records, trades, and forecloses loans on behalf of many lend‐
ers,  acting for  their  accounts  rather  than  its  own.”  Mortgage 
Electronic  Registration  Systems,  Inc.  v.  Estrella,  390  F.3d  522, 
524–25 (7th Cir. 2004). The purpose of assigning a mortgage 
to MERSCORP is merely to enable repeated de facto assign‐
ments  of  the  mortgage  by  successive  mortgagees.  We  call 
Nos. 13‐1443, 13‐1794                                                3 


those  assignments  “de  facto”  because  MERSCORP  remains 
the official assignee (it prefers to be called the “nominee” of 
the lender and of the lender’s successors and assigns). These 
“assignments” are not recorded, and so B in our example can 
transfer the mortgagor’s promissory note—the homeowner’s 
debt to the bank—to another financial institution without the 
transfer being recorded in a public‐records office. The MERS 
process  thus  facilitates,  by  streamlining,  successive  inter‐
bank  sales  of  mortgages.  Often  the  purpose  is  to  create 
mortgage‐backed  securities,  which  are  tradable  interests  in 
packages of mortgages and were among the culprits respon‐
sible for the financial crisis of 2008. 
     The counties make many criticisms of MERS. One, which 
is  related  to  the  role  it  played  in  the  market  for  mortgage‐
backed  securities,  is  that  by  facilitating  mortgage  transfers 
that are effectively assignments but are not recorded, MERS 
makes it difficult for a mortgagor to discover who is servic‐
ing  his  mortgage  (collecting  the  monthly  interest  on  it,  for 
example)—a  serious  problem  when  the  mortgage  has  been 
securitized—and  whom  therefore  he  should  deal  with  if  he 
wants  to  renegotiate  the  mortgage  or  challenge  its  validity. 
He can ask MERSCORP for the information, but the counties 
contend that MERSCORP won’t tell him—or can’t because it 
often loses loan records. One court has called MERSCORP a 
“straw  man,”  hiding  the  identity  of  the  actual  mortgage 
holder  by  not  recording  resales  of  the  mortgage.  Landmark 
National Bank v. Kesler, 216 P.3d 158, 166–68 (Kan. 2009). 
    But  the  counties  are  not  mortgagors  complaining  that 
MERSCORP  is  concealing  from  them  the  identity  of  the 
holders of the mortgages on their property. The complaint is 
of an entirely different character. The complainers are coun‐
4                                                 Nos. 13‐1443, 13‐1794 


ty  governments  and  county  officials  claiming  that  their 
counties  are  entitled  to  recording  fees  because  Illinois  law 
requires  that  mortgage  transfers  by  MERSCORP  be  record‐
ed. They contend that these transfers are really assignments 
and that all assignments of mortgages on property in Illinois 
must be recorded. 
     MERSCORP  does  not  take  issue  (at  least  in  this  case) 
with the recharacterization of these transfers as assignments. 
It  argues,  rather,  and  the  district  court  agreed,  that  Illinois 
law does not require that mortgages (whether original or as‐
signed)  be  recorded.  The  land  recording  system  exists  to 
provide  notice  of  ownership  of  real  property,  or  of  posses‐
sion of a lien, such as a mortgage, on such property; record‐
ing is not intended to be a source of government income—in 
effect  a  tax  on  assignments  or  other  transfers  of  mortgages. 
Recording is optional. 
    The counties base their claim on section 28 of the Illinois 
Conveyances  Act,  which  assumed  essentially  its  present 
form  in  1873  (portions  of  it  date  back  to  the  1820s)  and  is 
codified  as  765  ILCS  5/28  and  provides,  so  far  as  relates  to 
this case, that 
     deeds,  mortgages,  powers  of  attorney,  and  other  instru‐
     ments relating to or affecting the title to real estate in this 
     state, shall be recorded in the county in which such real es‐
     tate  is  situated  …  .  No  deed,  mortgage,  assignment  of 
     mortgage,  or  other  instrument  relating  to  or  affecting  the 
     title  to  real  estate  in  this  State  may  include  a  provision 
     prohibiting the recording of that instrument … . 
The  counties  argue  that  the  statute  can  mean  only  that  all 
mortgages  and  mortgage  assignments  must  be  recorded. 
They harp on what they insist is the “plain meaning” of the 
Nos. 13‐1443, 13‐1794                                                  5 


language  that  we’ve  quoted.  But  a  moment’s  reflection  will 
reveal the shallowness of their recourse to “plain meaning,” 
a  tired,  overused  legal  phrase.  For  suppose  a  department 
store  posts  the  following  notice:  “All  defective  products 
must  be  returned  to  the  fifth  floor  counter  for  refund.”  Ob‐
viously this is not a command that defective products be re‐
turned;  the  purchaser  is  free  to  keep  a  defective  product, 
throw  it  out,  or  give  it  as  a  present  to  his  worst  friend. 
There’s  an  implicit  “if”  in  the  command:  If  you  want  to  re‐
turn  a  product  and  get  a  refund,  here’s  where  you  have  to 
return  it.  Similarly,  section  28  of  the  Conveyances  Act  may 
just  mean  that  if  you  want  to  record  your  property  interest 
you must do so in the county in which the property is locat‐
ed. That is not the statute’s “plain meaning” in the sense of 
an  unarguable  meaning  (though  MERSCORP  calls  it  the 
“plain language” of the statute—and thus we have the uned‐
ifying  though  common  spectacle  of  opposing  parties  each 
arguing  that  its  interpretation  of  statutory  or  contractual 
language is unarguable), but in context it’s the better mean‐
ing. 
     Notice the second sentence in section 28, prohibiting the 
parties to a mortgage or other land instrument from includ‐
ing a “no recordation” condition in the instrument. This sen‐
tence  (added  in  to  the  Conveyances  Act  in  1995)  would  be 
superfluous  if  the  law  required  recordation,  for  that  re‐
quirement would automatically make the inclusion of such a 
prohibition in the instrument unlawful. More important (be‐
cause superfluity in statutes, as in legal discourse generally, 
is  common),  section  30  of  the  Conveyances  Act,  765  ILCS 
5/30,  provides  that  “all  deeds,  mortgages  and  other  instru‐
ments of writing which are authorized to be recorded, shall 
take  effect  and  be  in  force  from  and  after  the  time  of  filing 
6                                               Nos. 13‐1443, 13‐1794 


the  same  for  record,  and  not  before,  as  to  all  creditors  and 
subsequent purchasers, without notice … .” The phrase “au‐
thorized to be recorded” implies that some land instruments 
can be recorded but don’t have to be. 
    Most  important,  the  purpose  of  recordation  has  never 
been  understood  to  be  to  supplement  property  taxes  by 
making every landowner, mortgagee, etc. pay a fee for a ser‐
vice he doesn’t want. The purpose is to protect the property 
owner or mortgage holder against claims to the property in‐
terest  asserted  in  the  deed,  mortgage,  or  other  instrument. 
Recording is a valuable service, provided usually for a mod‐
est  fee—but  provided  only  to  those  who  think  the  service 
worth the fee. 
    So even as an original matter, and without regard to au‐
thoritative  interpretations  of  the  Illinois  statute  by  Illinois 
courts,  MERSCORP  has  the  better  of  the  interpretive  dis‐
pute. But in addition, in cases decided more than a century 
ago the Supreme Court of Illinois made clear that recording 
is not mandatory. “We are aware of no principle, outside of 
self‐interest  and  prudence  in  business,  that  requires  the 
holder  of  a  mortgage  to  put  it  on  record  at  any  particular 
time. By not doing so promptly he runs the risk of having it 
postponed to prior liens, and even of losing the benefit of it 
altogether.”  Field  v.  Ridgeley,  6  N.E.  156,  159  (Ill.  1886),  fol‐
lowed in Haas v. Sternbach, 41 N.E. 51, 54 (Ill. 1894). The su‐
preme  court  has  not  revisited  the  issue.  A  number  of  deci‐
sions  by  the  Illinois  Appellate  Court,  however,  assume  or 
repeat  the  interpretation  adopted  in  those  early  supreme 
court  decisions.  See,  e.g.,  Federal  National  Mortgage  Ass’n  v. 
Kuipers,  732  N.E.2d  723,  726  (Ill.  App.  2000);  Lindley  v.  Eng‐
lish,  89  Ill.  App.  538,  539  (1899),  affirmed,  62  N.E.  522  (Ill. 
Nos. 13‐1443, 13‐1794                                                7 


1901); W.O. Tyler Paper Co. v. Orcutt‐Killick Lithographing Co., 
35 Ill. App. 500, 502 (1890); Hegeler v. First National Bank, 28 
Ill. App. 112, 118–19 (1888), affirmed, 21 N.E. 812 (Ill. 1889); 
see also Macon County v. MERSCORP, Inc., No. 12‐CV‐2214, 
2013 WL 4838850, at *6–7 (C.D. Ill. Sept. 10, 2013). Consistent 
with Field and Haas, and contrary to the counties’ position in 
this case, Illinois courts also uphold the validity of unrecord‐
ed mortgage assignments, deeds, or related instruments. See, 
e.g.,  Federal  National  Mortgage  Ass’n  v.  Kuipers,  supra,  732 
N.E.2d at 725, 730; Schaumburg State Bank v. Bank of Wheaton, 
555 N.E.2d 48, 51–52 (Ill. App. 1990); Dana Point Condomini‐
um  Ass’n  v. Keystone Service Co., 491 N.E.2d  63, 67 (Ill. App. 
1986).  Obviously  they  wouldn’t  do  this  if  failure  to  record 
violated Illinois law. 
    It is also significant that, to our knowledge, until this case 
(and a case filed contemporaneously with it and discussed at 
the end of this opinion), no Illinois county official had taken 
the  position  that  recording  is  mandatory.  We  are  left  to 
speculate that it is the parlous financial condition of Illinois 
state  and  local  government  that  has  impelled  these  officials 
in desperation to seek to overturn a long‐established under‐
standing of Illinois law.  
    The  counties  invite  our  attention  to  the  statement  in 
Farmers  State  Bank  v.  Neese,  665  N.E.2d  534,  539  (Ill.  App. 
1996),  that  “section  28  of  the  Conveyances  Act  requires  all 
‘instruments relating to or affecting the title to real estate in 
this  state’  to  be  recorded.”  But  on  the  same  page  the  court 
explains  that  “parties  which  receive  interests  through  such 
instruments  must  record  to  be  protected  against  third  parties” 
(emphasis added). So this is another example of the need to 
understand the context of a flat statement (the law “requires 
8                                             Nos. 13‐1443, 13‐1794 


‘all instruments’ … to be recorded”) in order to understand 
the statement’s meaning. 
     Haas had left open the possibility that failure to disclose a 
debt could operate as a fraud, 41 N.E. at 54–55, but our coun‐
ties  do  not  claim  that  MERSCORP’s  failure  to  record  trans‐
fers of mortgage indebtedness is fraudulent. They are critical 
of  MERS  because  the  system  makes  life  hard  for  the  mort‐
gagor. But their appeal claims only that MERSCORP is vio‐
lating section 28 of the Conveyances Act by failing to record 
its  transfer  of  mortgage  debts,  thus  depriving  the  county 
governments of recording fees. That claim—the only one be‐
fore us—has no merit. 
     Doubtless fearing that we would so rule—that we would 
deem  the  state  supreme  court’s  interpretation  valid  despite 
its  antiquity—the  counties  ask  us  if  not  disposed  to  agree 
with their interpretation to certify the question to that court. 
We can’t do that. Rule 20(a) of the Supreme Court of Illinois 
authorizes  that  court  to  answer  a  question  certified  to  it  by 
this court only if “there are no controlling precedents in the 
decisions of” the Illinois supreme court; and there are two—
Field and Haas. Anyway we don’t see the point of bothering 
the state supreme court with the question. For one thing the 
court’s  answer  wouldn’t  end  this  lawsuit,  because  the  dis‐
trict  court, having  satisfied  itself that  the  case  has  no merit, 
didn’t  rule  on  several  other  defenses.  For  another  thing,  in 
May  of  last  year  St.  Clair  County,  another  Illinois  county 
(and hence a member of the class in this suit), filed a materi‐
ally  identical  suit  in  an  Illinois  state  court  against 
MERSCORP—and since it was not removed to federal court, 
whoever loses that case will be able to appeal to the Illinois 
Nos. 13‐1443, 13‐1794                                                      9 


Appellate  Court,  and  the  loser  in  that  court  can  ask  the  Su‐
preme Court of Illinois to accept a further appeal. 
     In  July  of  this  year  the  trial  court  in  the  St.  Clair  County 
case  denied  the  defendants’  motion  to  dismiss,  ruling  that 
section  28  indeed  requires  recordation  of  all  mortgages.  St. 
Clair  County  v.  Mortgage  Electronic  Registration  Systems,  Inc., 
No. 12‐L‐267 (St. Clair County Circuit  Court, July 12, 2013). 
The  court’s  opinion,  which  adopted  the  County’s  proposed 
opinion verbatim, typos and all, is not persuasive. But it sets 
the  stage  for  an  eventual  appeal  that  would  give  the  state 
supreme  court  a  shot  at  the  issue.  The  counties  argue  that 
our case will get to the top of the Illinois court system faster 
than St. Clair County’s case, if we certify. But that’s specula‐
tion. Both  cases were filed within months of each other last 
year. And it’s quite likely that the Supreme Court of Illinois 
would hold off on answering our certified question until the 
St.  Clair  County  case  reached  it.  Moreover,  the  supreme 
court is not required to answer, and does not always agree to 
answer, a certified question that we put to it. Should the su‐
preme court decide in the St. Clair County case that registra‐
tion  of  mortgages  in  Illinois  is  mandatory,  its  decision  will 
supersede ours. But the court may find our decision helpful, 
whichever way it decides, and this is another reason for our 
offering an answer to the question rather than certifying it. 
                                                                AFFIRMED.